Citation Nr: 1113274	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral foot and toenail fungus.  

2. Entitlement to an initial evaluation in excess of 10 percent for left ankle Achilles tendonitis with osteoarthritis of the tibiotalar joint.  

3. Entitlement to an initial evaluation in excess of 10 percent for right ankle Achilles tendonitis.

4. Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, lumbar spine.

5. Entitlement to an initial evaluation in excess of 10 percent for status post rotator cuff repair, left shoulder.

6. Entitlement to an initial evaluation in excess of 10 percent for bursitis, right shoulder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 2004.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., granting service connection for the above-noted disabilities. The Veteran appealed from the initial assigned evaluations for these conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).    This case later became the jurisdictional province of the RO in Roanoke, Virginia.

Regarding a previously requested Central Office hearing in Washington, D.C.,     the Veteran was originally scheduled for such hearing in November 2009.             He timely filed requests to postpone the hearing date, which were granted on two separate occasions. However, in February 2011 the Board denied the Veteran's third and most recent request to reschedule his hearing, finding that good cause to do so had not been shown. Accordingly, the adjudication of this case will proceed on the merits. 

The Board will decide the claim for an initial compensable evaluation for bilateral foot and toenail fungus. As for the remaining issues, they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's dermatological disability of the bilateral feet is limited to the condition of onychomycosis of the toenails, and does not involve at least five percent of the entire body or the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria are not met for the assignment of an initial compensable evaluation for bilateral foot and toenail fungus. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

In regard to the claim on appeal for higher initial evaluation for service-connected dermatological disability of the bilateral feet, the requirement of VCAA notice  does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for a bilateral foot dermatological condition has been granted, and no further notice addressing the downstream disability rating requirement is necessary. In any event, the RO has provided           July 2007 notice correspondence that directly addressed the evidentiary requirements to substantiate the increased rating claim on appeal. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining extensive records of VA outpatient treatment. The Veteran has undergone a thorough VA Compensation and Pension examination. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claim, the Veteran has provided several lay statements. He previously requested a Central Office hearing, but was not able to attend a hearing within the requirements of the Board's scheduling procedures. There is no indication of any further available evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,            no further action is necessary to assist  the Veteran.

In sum, the record reflects that the facts pertinent to the claim being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.           § 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

In this case, the relevant rating provisions that apply to the Veteran's service-connected dermatological disability of the bilateral feet are found under 38 C.F.R.  § 4.118, Diagnostic Code 7806, pertaining to dermatitis or eczema. Under that diagnostic code, where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent (i.e., noncompensable) rating is assigned. In order for a                 10 percent rating to be assigned, the evidence must show that at least 5 percent,        but less than 20 percent, of the entire body or the exposed areas are affected, or it must show that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period. Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more,  but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period,                     a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

A note to the rating criteria provides that dermatitis or eczema may also be rated    as disfigurement of the head, face, or neck, (Diagnostic Code 7800) or scars (Diagnostic Code 7801-7805) depending upon the predominant disability,        where appropriate under the circumstances of that case. 

Records of VA outpatient treatment reflect that on a September 2004 podiatric consult, the Veteran reported having fungal nails. Several of his complaints also centered around bilateral Achilles tendon pain and pes planus. The Veteran reported that the toenails had been thick and discolored for about a year, and he had been using topical antifungals daily for more than six months and had actually noticed worsening of the condition. Objective exam showed that the nails were thick, discolored, and dystrophic with subungual debris present. There were no open lesions, or macerations. The assessment was in part, of onychomycosis. Thereafter, on a March 2005 VA general medical consultation, it was observed in passing that the Veteran demonstrated mild to moderate onychomycosis. 

In his April 2005 Notice of Disagreement with the assigned initial noncompensable rating for dermatological disability of the bilateral feet, the Veteran contended that his feet continued to have a fungal infection and the toenails were painful to touch, turning colors, and that the condition overall was significantly worse. The Veteran stated that the fungus could not be treated topically, and the problem was being evaluated by a physician who felt that he could better introduce some sort of systematic therapy for the problem.

VA outpatient records further show that in September 2005, the Veteran reported that his onychomycosis was intractable to local treatment on the skin surface.              A course of Lamisil tablets was recommended. He was later prescribed the generic version of Lamisil (Terbinafine) for a long history of painful fungal nails resistant to topical treatment. 

In October 2007, the Veteran underwent a VA Compensation and Pension examination by a dermatologist. At that time, he reported the problem as being bilateral toenail fungus, and denied foot fungus. The course of condition was described as constant, with brittle flaking toenails, though without systemic symptoms. The Veteran indicated that he had been taking Lamisil by mouth for    90 days, which the VA examiner observed was systemic medication, but neither a corticosteroid or an immunosuppressive. On physical exam, the estimate percentage of exposed areas affected (head, face, neck, hands) was 0 percent. The estimated percentage of total body area affected was less than 5 percent. The diagnosis was bilateral onychomycosis. 

The Veteran also underwent an October 2007 VA general medical examination, which included dermatological findings. By way of relevant history, in 2000           the Veteran had noticed his toenails were brittle and turning dark. He stated he had been treated with Lamisil topical cream and pills with some relief of symptoms.                 The toenail fungus did re-occur but the Veteran took preventative measures on his own to avoid symptoms. He denied any other rash on his feet. The condition was considered constant. Objectively, the skin in the feet area was normal other than thick yellow brittle toenails on both feet, estimated to cover 0 percent of exposed areas, and less than one percent of the entire body.


On review of the preceding, the Board sees fit to continue the assignment of a noncompensable evaluation for dermatological disability of the bilateral feet.       The issue on appeal to the Board originally was framed as a claim for increased initial rating for bilateral foot and toenail fungus, however, every indication from the available record is that the toenails of the bilateral feet are affected exclusively, and no other area of the feet are involved. The Veteran has repeatedly denied having a dermatological condition generalized to the entire foot, and objective evaluation did not disclose a skin condition anywhere besides the bilateral toenails.
As such, the scope of the Board's evidentiary review is confined to the bilateral toenails. To this extent, the criteria for a compensable rating pursuant to        Diagnostic Code 7806 are not met. On both VA Compensation and Pension examinations, there was considerably less than five percent of the entire body, or exposed body areas, affected by onychomycosis. Moreover, while some form of therapy beyond just topical cream was utilized, in the form of Lamisil tablets taken systemically, this does not qualify as a corticosteroid or other immunosuppressive drug. It follows that the standard for the minimum assignable 10 percent evaluation pursuant to Diagnostic Code 7806 has not been satisfied. 

The Board clearly recognizes that the Veteran manifests the dermatological condition in question, and has done so for many years, however, the Veteran's onychomycosis in its existing state remains a disorder that is noncompensable under the provisions of the VA rating schedule, which the Board is bound to follow.          See 38 U.S.C.A. § 7104(c). Nor is there an alternative provision of the rating schedule that would yield any potentially higher disability evaluation, including pertaining to dermatological conditions under 38 C.F.R. § 4.118. There is likewise no detriment in evaluating the service-connected disability at issue on the present record, given that there is little indication of change in severity of a dermatological disorder since October 2007, and only the bilateral toenails are affected which is a substantially minimal region of the exposed skin surface as compared to if the whole foot were instead involved. Accordingly, the record is sufficiently contemporaneous to permit meaningful evaluation of dermatological disability of the feet. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Indeed, he remains employed on a full-time basis. The Veteran's service-connected dermatological disorder also          has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an initial compensable evaluation for bilateral foot and toenail fungus. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

An initial compensable evaluation for bilateral foot and toenail fungus is denied.  






REMAND

Regarding the remaining claims on appeal, the Board finds that additional development of the evidence is warranted. Namely, a more recent VA Compensation and Pension examination is required to properly evaluate               the Veteran's service-connected disabilities of the bilateral ankles, bilateral shoulders, and lumbar spine. This is because the last such exam was conducted more than three years ago in 2007, and moreover, there are no recent VA outpatient records for reference purposes to otherwise provide a longitudinal perspective as to the severity of these conditions. Thus, a more contemporaneous examination is deemed necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

There are also more recent VA medical records to obtain. Previous records on file were from the Richmond, Virginia VA Medical Center (VAMC), but are dated through October 2007. The RO/AMC should obtain all additional available VA medical records and associate them with the claims file. Bell v. Derwinski,                    2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Richmond VAMC, and request copies of all available records of treatment from that facility dated since October 2007. All records and responses received should be associated with the        claims file.

2. The RO/AMC should schedule the Veteran for a VA orthopedic examination to provide a depiction of service-connected disability attributable to bilateral ankle, bilateral shoulder, and lumbar spine disorders. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should provide a summary of all present symptoms and manifestations attributable to the Veteran's  service-connected bilateral ankle, bilateral shoulder, and lumbar spine disorders.          In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint regions. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for increased initial ratings for bilateral ankle, bilateral shoulder, and lumbar spine disorders, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


